        Case 1:18-cv-00675-LY Document 14 Filed 10/30/18 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                         WE STERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

UNITED STATES OF AMERICA,                 §     No. 1: 18-CV-00675-LY
  ex rel. AJIT PAl, Chair,                §
  FEDERAL COMMUNICATIONS                  §
  COMMISSION (FCC),                       §     NO CONSENT TO ARBITRATION
      a public, charitable trust, and     §
      a non-beneficiary,                  §
                                          §
       Plaintiff,                         §      NO CONSENT TO NON-
                                          §       JUDICIAL DECISION-MAKING
v.                                        §       INCLUDING MAGISTRATE
                                          §       PARTICIPATION
WALTER OLENICK, and                       §
M. RAE NADLER-OLENICK,                    §
       non-fiduciaries,                   §
                                          §
       Respondents.                       §



         RESPONDENTS'/COUNTER-PLAINTIFFS' STATUS REPORT

                REGARDING A RESPONSE TO Doc. [121,
      PLAINTIFF'S MOTION TO DISMISS ORIGINAL COUNTERCLAIM

     COME NOW WALTER OLENICK and M. RAE NADLER-OLENICK, husband

and wife, THE OLENICKS, Respondents/Counter-Plaintiffs, who provide the

following Status Report:


Status Report
     Respondents/Counter-Plaintiffs have a Response to Doc. [12]. They consider

such Response materially beneficial for the resolution of the matter generally. The

Response also involves Discovery.

     However, Respondents/C-ps are very much constrained from any further

Status Report re: their Response to Doc. [12] (THE OLENICKS)
                              No commercial nexus
       Case 1:18-cv-00675-LY Document 14 Filed 10/30/18 Page 2 of 3



    Respectfully submitted,



    Is! Walt Olenick
                                                          -- /1 (((
                                              Is! M. Rae Nadler-Olenick
                                                                              C

   WALTER OLENICK                             M. RAE NADLER-OLENICK
   P.O. Box 7486                              P.O. Box 7486
   Austin, Texas 78713                        Austin, Texas 78713


                        §   1746   Declaration - WALTER OLENICK
    Per 28 U.S.C.   §1746, and under the laws of perjury of the United States, I,
WALTER OLENICK, depose and declare (or certify, verify or state), that I am at
least 21 years of age, in fact, I am more than 65 years of age, that I am competent to
make this Affidavit / Declaration, that I have personal knowledge of these facts, and
that these facts are true and correct.
    The facts asserted in this Status Report are true and correct.

    Key here, neither my wife nor I consent to magistrate participation for any
issue at any time for any reason.

Further, Declarant sayeth not.

Executed on this the 30th day of October, 2018

                                                                     Le 'c
                                                  Is! Walt Olenick
                                                 WALTER OLENICK, Declarant



               §   1746     Declaration    M. RAE NADLER-OLENICK

    Per 28 U.S.C.  § 1746, and under the laws of perjury of the United States, I, M.
RAE NADLER-OLENICK, depose and declare (or certify, verify or state), that I am
at least 21 years of age, in fact, I am more than 65 years of age, that I am competent
to make this Affidavit I Declaration, that I have personal knowledge of these facts,
and that these facts are true and correct.

    The facts asserted in this Status Report are true and correct.

Status Report re: their Response to Doc. [12] (THE OLENICKS)                        3
                              No commercial nexus
       Case 1:18-cv-00675-LY Document 14 Filed 10/30/18 Page 3 of 3




    Key here, neither my husband nor I consent to magistrate participation for any
issue at any time for any reason.

Further, Declarant sayeth not.

Executed on this the 30th day of October, 2018



                                                 Is! M. Rae Nadler-Olenick
                                                M. RAE NAIJLER-OLENICK,
                                                 Declarant



                          CERTIFICATE OF SERVICE

    By my signature below, I certify that on this the 30th day of October, 2018, I
have served a true and correct copy of this Status Report on the following by
Priority Mail or Certified Mail and have delivered the original and one copy to the
court:

GARY W. WRIGHT
Assistant United States Attorney
601 N.W. Loop 410, Suite 600
San Antonio, Texas 78216

                                                     27
                                                  Is! M. Rae Nadiler-Olenick
                                                 M. RAE NADLER-OLENICK


Also, on or about Oct. 30, 2018, I've delivered courtesy copies of this Status Report
by email, where possible, or by mail, as follows:

Hon. JEFF SESSIONS                               Gen. JOHN F. KELLY (USMC, Ret.)
Attorney General, U.S.                           Chief of Staff, Whitehouse
U.S. Dept. of Justice                            1600 Pennsylvania Avenue, N.W.
950 Pennsylvania Avenue, N.W.                    Washington, DC 20500
Washington, DC 20530-0001


                                                 Is! MRN


Status Report re: their Response to Doc. [121 (THE OLENICKS)                            4
                              No commercial nexus
